Citation Nr: 0113896	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-16 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether there was clear and unmistakable error in a February 
1995 rating decision that assigned an effective date of 
October 11, 1994, for the award of service connection for 
frostbite of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, that found that clear and 
unmistakable error had not been made with respect to a 
Feburary 2000 rating decision that assigned an effective date 
of October 11, 1994, for the grant of service connection for 
frostbite of the hands. 

In a November 1998 rating decision the RO granted the veteran 
an earlier effective date for his service-connected frostbite 
of the feet and assigned a 10 percent rating for the period 
from March 20, 1954, through October 10, 1994.  Although the 
veteran initially appealed this decision, he later failed to 
pursue the appeal.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has not sufficiently alleged error in fact or 
law in a February 1995 rating decision that assigned an 
effective date of October 11, 1994, for the grant of service 
connection for frostbite of the hands.  


CONCLUSION OF LAW

The veteran's claim of clear and unmistakable error in a 
February 1995 rating decision that assigned October 11, 1994, 
as the effective date for the grant of service connection for 
frostbite of the hands is legally insufficient.  38 U.S.C.A. 
§§ 5110, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 3.400 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 1954 the veteran filed a claim for service 
connection for frostbite of both feet. 

In June 1954 the RO received the veteran's service medical 
records including a January 1953 entry of a possible cold 
injury.  Received in October 1954, were statements from two 
fellow servicemen of the veteran who said that the veteran 
had frozen feet and hands in service.  A November 1954 VA 
examination report contains a diagnosis of "no pathology 
found at this examination."  Based on these records, the RO 
denied service connection for frostbite of the feet in 
December 1954.

Another service medical record containing a stamped notation 
that the record been placed in a VA central office locator 
folder in June 1960 reflects an October 1953 entry noting 
that the veteran had been frostbitten 10 months earlier on 
his hands and feet. 

In a December 1954 rating decision the RO denied the 
veteran's claim for service connection for frostbite of the 
feet.

On October 11, 1994, the veteran filed a claim for service 
connection for frostbite of both hands. 

At a VA examination in December 1994, the veteran reported 
that while on patrol in service in January/February 1953, the 
temperature fell to 40 degrees below zero and that his hands 
and feet froze.  He said that he had been carried into an aid 
station where he stayed for about one week.  He complained at 
the examination of not being able to use his hands very well 
in cold weather and of having no grip.  He was diagnosed as 
having residuals of frozen right and left hands and 
osteoarthritis of both hands by X-ray.

In a February 1995 rating decision the RO granted service 
connection for frostbite of the hands and assigned a 10 
percent rating effective October 11, 1994.

In April 1997 the veteran filed a claim to "reopen" service 
connection for frostbite of his feet.  He said he should be 
service-connected for this disability from the date of his 
original claim in 1954.  He added that it was not his fault 
that VA did not get all of his records.

In a June 1997 rating decision the RO denied the veteran's 
claim for an earlier effective date for service connection 
for residuals of bilateral frozen feet.

In June 1998 the veteran submitted a statement appealing the 
effective date of his claim for service connection for 
bilateral frozen feet and hands.

In a November 1998 rating decision, the RO granted an earlier 
effective date of March 20, 1954, for the grant of service 
connection for residuals of frozen feet.  

In correspondence dated in August 1999, the veteran's 
representative requested that retroactive service connection 
also be granted for frostbite of the hands.  He reasoned that 
the document that the RO relied upon in granting an earlier 
effective date for service connection for frostbite of the 
feet also shows frostbite of the hands.

In a February 2000 rating decision, the RO found that clear 
and unmistakable error had not been made with respect to the 
assignment (in February 1995) of October 11, 1994, as the 
effective date for service connection for frostbite of the 
hands. 

Analysis

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim and eliminates the requirement 
that a claim be well-grounded.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice in a May 2000 
statement of the case of the evidence that was considered as 
well as the laws and regulations applicable to his claim.  
There is no indication that there is any outstanding evidence 
pertinent to this appeal. 

Since the veteran did not appeal the February 1995 rating 
decision that granted service connection for frostbite of the 
hands effective on October 11, 1994, the decision is final 
and can only be revised on a showing of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.105(a), 20.1103 (2000).  Under 38 C.F.R. 
§ 3.105(a), "clear and unmistakable error" requiring 
revision of a prior final rating action exists only where it 
appears "undoubtedly" that "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992).

As a threshold matter, the veteran must make his claim of 
clear and unmistakable error with some degree of specificity.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is the kind of 
error, or fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Id.

"[S]imply to claim clear and unmistakable error on the basis 
that previous adjudications have improperly weighed or 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error."  Fugo, supra.  
It must be remembered that there is a presumption of validity 
to otherwise final decisions, and that where such decisions 
are collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger."  Id.

The veteran and his representative contend that the RO erred 
by failing to assign an effective date of March 20, 1954, for 
frostbite of the hands.  They base their contention on a 1953 
service medical record showing that the veteran sustained 
frostbite to his hands as well as his feet, and note that the 
RO relied upon this service medical record in assigning March 
20, 1954, as the effective date for the grant of service 
connection for the veteran's frostbite of the feet.  While 
there is no disputing that the 1953 service medical record 
was instrumental in the RO granting service connection for 
frostbite of the hands, it is not determinative of the proper 
effective date for the grant.  Rather, what is determinative 
is the law governing effective dates.

Pursuant to 38 U.S.C.A. § 5110(b)(1) (West 1991), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  Otherwise, in cases 
where the application is not filed until more than one year 
from release of service, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  See also 38 C.F.R. § 3.400(b)(2) (2000) (to the 
same effect). 

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155 
(2000).

There is no evidence in this case, nor has a contention been 
made, that the veteran filed a claim for service connection 
for frostbite of the hands prior to October 11, 1994.  The 
veteran's original claim for service connection in April 1954 
was limited to frostbite of the feet and is consistent with a 
November 1954 VA examination report noting that the veteran 
had no complaints except for frostbite of the feet.  There is 
simply no evidence in the claims file prior to 1994 showing 
that the veteran intended to file a claim for service 
connection for frostbite of the hands.  The fact that a 
service medical record notes that the veteran had frostbite 
on his hands in 1953 does not somehow infer an intent on the 
part of the veteran to file a claim for service connection 
for such a disability.  Moreover, VA has no duty to examine 
on its own initiative the veteran's service medical records 
and essentially discover any and all potential claims for 
benefits therein.  Even by assuming arguendo that such a duty 
exists, the United States Court of Appeals for Veterans 
Claims has held that the RO's alleged failure to help 
establish a claim for benefits, in that case by providing a 
VA examination, was not the type of grave procedural error 
that tolled the finality of a rating decision.  Simmons v. 
West, 14 Vet. App. 84 (2000).

In the context of clear and unmistakable error, it is thus 
apparent that the veteran has not alleged that the facts 
contained in the record at the time of the February 1995 
decision were incorrect in any manner, or that the statutory 
and regulatory provisions in effect at the time of this final 
rating decision were incorrectly applied.  In the absence of 
an assertion of error of fact or of law which, if had it not 
occurred, would have manifestly changed the outcome of the 
1995 decision, there is no valid claim of CUE.  Since the 
veteran has not complied with the legal requirements to plead 
a CUE claim, the Board is precluded by law from granting such 
a claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The veteran's claim of clear and unmistakable error in a 
February 1995 rating decision that failed to assign an 
effective date earlier than October 11, 1994, for the grant 
of service connection for frostbite of the hands is legally 
insufficient; the appeal is denied.




		
				RENÉE M. PELLETIER

	Member, Board of Veterans' Appeals

 

